UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


WALTER J. HENDRIX,
                                        DECISION and ORDER
                Plaintiff,

      -vs-                              No. 6:19-cv-06419-MAT
PACTIV LLC,

                Defendant.


 WALTER J. HENDRIX,                     DECISION and ORDER

                Plaintiff,              No. 6:19-cv-06624-MAT

      -vs-

MASIS STAFFING SOLUTIONS LLC, TODD
COMFORT, OTTO PINA, JANY GONZALEZ,
JAYE DIAZ, FRANK BATTAGLINI,

                Defendants.



I.   Introduction

     Walter Hendrix (“Hendrix” or “Plaintiff”), proceeding pro se,

instituted two actions in this Court. First, on June 7, 2019, he

commenced an action against Pactiv LLC (“Pactiv”). See Hendrix v.

Pactiv LLC, No. 6:19-cv-06419-MAT (W.D.N.Y. June 7, 2019) (“Hendrix

I”). Although the complaint only named Pactiv, the complaint

indicated that Masis Staffing Solutions LLC (“Masis”) is also a

defendant. See Complaint (ECF #1, Hendrix I) at 2. Second, on

August 26, 2019, Hendrix commenced an action naming the following

individuals and entities as defendants: Masis, Todd Comfort, Otto
Pina, Jany Gonzalez, Jaye Diaz, and Frank Battaglini. Hendrix v.

Masis Staffing Solutions LLC, et al., 6:19-cv-06624-MAT (W.D.N.Y.

Aug. 26, 2019) (“Hendrix II”). Within the Hendrix II Complaint

itself, and in the attached documents, Hendrix identifies a number

of other individuals or entities who allegedly participated in the

actions about which he complains: Pactiv, Alan Bellis, Shelly

Cronk, Larissa Willis, Amanda Dressler, and John Cascini. See

Complaint (ECF #1, Hendrix II).

      Presently before the Court are the Amended Complaint in

Hendrix I for screening, the Complaint in Hendrix II for screening,

and the Motion for In Forma Pauperis (“IFP”) Status in Hendrix II

(“Second IFP Motion”). For the reasons discussed below, the Second

IFP   Motion   is   granted,   and    Hendrix   I   and   Hendrix   II   are

consolidated pursuant to Rule 42 of the Federal Rules of Civil

Procedure (“Rule 42”).

II.   Consolidation Pursuant to Rule 42

      Rule 42 provides that “[i]f actions before the court involve

a common question of law or fact, the court may:

      (1) join for hearing or trial any or all matters at issue
      in the actions;
      (2) consolidate the actions; or
      (3) issue any other orders to avoid unnecessary cost or
      delay.”

Fed. R. Civ. P. 42(a). “The trial court has broad discretion to

determine whether consolidation is appropriate.” Johnson v. Celotex

Corp., 899 F.2d 1281, 1284–85 (2d Cir. 1990). Moreover, a “district


                                     -2-
court can consolidate related cases under Federal Rule of Civil

Procedure 42(a) sua sponte.” Devlin v. Transp. Commc’ns Int’l

Union, 175 F.3d 121, 130 (2d Cir. 1999).

      In both Hendrix I and Hendrix II, Plaintiff asserts various

employment-related claims against his former employers, Pactiv and

Masis, including discrimination, retaliation, and hostile work

environment under a number of federal statutes, including Title VII

of the Civil Rights Act of 1964, as codified, 42 U.S.C. §§ 2000e,

et seq. (“Title VII”); the Americans with Disabilities Act of 1990,

as   codified,     42   U.S.C.   §   12112,   et   seq.   (“ADA”);   and   the

Occupational Safety and Health Act (“OSHA”); and the New York Human

Rights Law, as codified, N.Y. Exec. Law § 290, et seq. (“NYSHRL”).

The actions involve common questions of fact and law and involve

the same parties. Both actions are at the same stage of the

proceedings since the defendants have not been served in either

case. The Court finds that consolidation of Hendrix I and Hendrix

II will serve Rule 42’s primary purposes—promoting judicial economy

and efficiency. Therefore, the Court sua sponte consolidates these

two actions.

III. Legal Principles Applicable to Screening Pro Se Complaints


      Upon granting a request to proceed IFP, a district court

additionally must screen the pro se plaintiff’s complaint pursuant

to   28   U.S.C.    §   1915(e)(2)     (“Section    1915(e)(2)”).    Section

1915(e)(2) provides that a district court must dismiss a complaint

                                      -3-
if it is “frivolous or malicious”; “fails to state a claim upon

which relief may be granted”; or “seeks monetary relief from a

defendant         who   is    immune     from    such     relief.”     28        U.S.C.

§ 1915(e)(2)(B)(i)-(iii).

         “An action is ‘frivolous’ for § 1915(e) purposes if it has no

arguable basis in law or fact, as is the case if it is based on an

‘indisputably meritless legal theory.’” Montero v. Travis, 171 F.3d

757, 759 (2d Cir. 1999) (quoting Neitzke v. Williams, 490 U.S. 319,

325 (1989)).

         In order to state a claim upon which relief may be granted, a

complaint “must contain sufficient factual matter, accepted as

true, to state a claim to relief that is plausible on its face.”

Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009) (internal quotation

omitted). The complaint must provide a short and plain statement of

the claim showing that the pleader is entitled to relief. Fed. R.

Civ. P. 8(a)(2) (“Rule 8”). Although Rule 8 does not require

detailed factual allegations, it demands “more than labels and

conclusions” or a “formulaic recitation of the elements of a cause

of action.” Iqbal, 556 U.S. at 678 (citation omitted). The court

must accept as true all well-pleaded factual allegations                         in the

complaint,        but   the   same   presumption   does      not   apply    to    legal

conclusions. Id. at 679. Thus, mere recitals of the legal elements

of   a    cause    of   action,      supported   only   by    conclusory     factual

allegations, do not suffice. Id. at 678.


                                          -4-
IV.    Summary of the Allegations in the Amended Complaint in Hendrix
       I and the Complaint in Hendrix II

       Hendrix describes himself as a “middle-aged” black/African-

American male. In or around November or December 2017, he received

a verbal offer of employment to work as an hourly employee for

Pactiv, a manufacturing company, at their location in Canandaigua,

New York. The employment offer came through Masis, a staffing

company located in Rochester, New York.

       On January 19, 2018, Hendrix worked the “A” shift from 11:30

p.m. to 8 a.m. At the beginning of his shift, his team leader, non-

party Ms. Harding (“Harding”), told him that he was needed in the

meat   tray   department    because   it    was   understaffed.     At   around

3:00 a.m., he heard a loud, rumbling sound, followed by a crashing

sound. Apparently, a drag cart used for hauling freight around the

facility had jumped the rails, crashed into the tape machine, and

collided with the supply rack. The supply rack then was pushed into

Plaintiff’s lower right back.

       Plaintiff alerted Pactiv official, defendant Shelly Cronk

(“Cronk”), and she came over to investigate. However, Cronk never

asked Plaintiff if he needed medical attention and directed him to

go back to work in his usual department.

       Plaintiff    later     told      others     about      the     incident

(supervisors/team    leaders    Harding     and   defendant    John      Cascini

(“Cascini”); his immediate supervisor, defendant Larissa Willis

(“Willis”); and human resources representative defendant Amanda

                                      -5-
Dressler (“Dressler”)). They did not do anything to follow up, such

as interviewing him about the incident or completing an incident

report.

     On   January    20,   2018,    Plaintiff    went   to   Masis    and   told

defendant Todd Comfort (“Comfort”), the general manager, what had

happened.   At      Comfort’s      request,     defendant     Jany    Gonzalez

(“Gonzalez”), a Masis employee, took a report from him, but nothing

else was done.

     On May 9, 2018, Hendrix was working at Pactiv in the meat tray

department on production line #32. As he was bagging up plates, the

tape machine, which had very sharp blades, started to malfunction.

Hendrix   reported    it   to   the   Caucasian     trainer    (who    is   not

identified). The trainer came over to fix it twice. When it

malfunctioned a third time and Hendrix asked for help, the trainer

looked at him, started laughing, and walked away in the opposite

direction. Meanwhile, plates were coming off the machine and

hitting the floor, causing to Hendrix to get nervous and his blood

pressure and stress levels to rise. Hendrix “started getting

massive headaches, like a pounding in the back of [his] head,” his

“vision became blurry,” and he could not see more than three feet

in front of him.

     When a “Miss [N]aeslin,” a Pactiv team leader, walked over and

asked Hendrix what was wrong, he reported that the tape machine

malfunctioned, that the trainer refused to help him, that he


                                      -6-
(Hendrix) has a disability insofar as he is legally blind, and that

his blood pressure was elevated and he had headache. Naeslin left

and returned with Pactiv’s operations manager, defendant Alan

Bellis (“Bellis”), who “stared at [him] intently and yelled ‘what’s

the problem[?]’” Hendrix II Complaint at 20. Hendrix responded that

he has “disabilities and that the trainer (Caucasian trainer)

refused to assist [him] in fixing the tape machine” which he was

“not qualified to repair being that it has sharp blades” due to

being “visually impaired[.]” Id. Bellis “got in [his] face and

angrily responded, do you like working here?” Id. Hendrix replied,

“[T]he meat tray area yes I do.” Id. Bellis “yelled no ‘Pactiv

Incorporated’.” Id. Hendrix said he likes working there and that he

gets along with his team leaders and supervisors. Id. Bellis told

him, “[L]ose the attitude and lose it quick.” Id. Hendrix replied,

“I just want to be able to do my job I have disabilities without

being intimidated.” Id. Bellis “angrily” repeated, “[L]ose the

attitude” as he “stared intently” at Hendrix. Id.

     Hendrix commented that he did not understand why Naeslin went

to get Bellis since she did not offer him assistance; Naeslin said

that Hendrix refused to tell her what was wrong and was being rude.

Hendrix II Complaint at 21. Hendrix started to explain that he was

not trying to be rude, but Bellis cut him off, telling him that

Naeslin was the team leader and Hendrix was to do what she said.




                               -7-
Id. Hendrix was “terrified” of Bellis and so he remained silent.

Id.

      Hendrix reported the May 9, 2018 incident with Bellis to

Willis, his supervisor, and Cascini, his team leader. Hendrix II

Complaint at 21. He also reported it to Comfort, Masis’s general

manager, and defendant Otto Pina (“Pina”), a team coordinator at

Masis. However, nothing was done to address his complaints of

harassment and discrimination based on his disabilities.

      Hendrix asserts that he and “other black employees” also would

complain about racism at Pactiv to Comfort. For instance, Hendrix

and other black employees were “being yelled at and screamed at and

insulted” by Pactiv employees. Comfort’s “attitude was you are

basically working in a predominantly Caucasian/country side area so

just deal with it.” Hendrix asserts that Comfort’s failure to make

any attempt to adress it with Pactiv was “a violation of the Masis

Staffing   Solutions   and    Pactiv   LLC   joint   anti   harassment

discrimination policy.” Hendrix II Complaint at 24.

      On Saturday, July 7, 2018, Hendrix’s wife was hospitalized. He

had signed up to work four hours of overtime but, because of his

wife’s illness, Hendrix called and left a voicemail saying he would

not be in to work that day.

       At about 9:30 a.m. on Monday, July 9, 2018, defendant Jaye

Diaz (“Diaz”), the work site coordinator at Masis, called to tell

him that Pactiv had fired him. Hendrix II Complaint at 21. Hendrix


                                 -8-
told her that he had complained about being discriminated against

at Pactiv, that he had been injured on the job and his concerns

ignored,   that   he   had   complained   about   being   threatened   and

intimidated by Pactiv officials, and neither Pactiv nor Masis did

anything about it. He said it was not fair that he was being fired.

Diaz replied, “[I]t is their company and they are the one who fired

you. What type of experience do you have so I can start looking for

more work for you.” Id. Hendrix responded that he had more than

20 years of manufacturing experience and that he needed to work.

Diaz promised to put him on the list first when jobs came in.

However, he did not hear from Masis again even though he made

dozens of phone calls and left 20 voicemail messages.

V.   Screening of the Amended Complaint in Hendrix I and the
     Complaint in Hendrix II

     A.    OSHA Claim

     Plaintiff asserts a cause of action under OSHA due to Cronk’s

alleged falsification of OSHA paperwork on January 19, 2018.

     OSHA provides in relevant part as follows:

     Nothing in this chapter shall be construed to supersede
     or in any manner affect any workmen’s compensation law or
     to enlarge or diminish or affect in any manner the common
     law or statutory rights, duties, or liabilities of
     employers and employees under any law with respect to
     injuries, diseases, or death of employees arising out of,
     or in the course of, employment.

29 U.S.C. § 653(b)(4). “Pursuant to this provision, it is now well

established that ‘OSHA violations do not themselves constitute a

private cause of action for breach.’” Am. Fed’n of Gov’t Employees,

                                   -9-
AFL-CIO v. Rumsfeld, 321 F.3d 139, 143–44 (D.C. Cir. 2003) (quoting

Crane v. Conoco, Inc., 41 F.3d 547, 553 (9th Cir. 1994); citing

Pedraza v. Shell Oil Co., 942 F.2d 48, 52 (1st Cir. 1991) (“[E]very

court faced with the issue has held that OSHA creates no private

right of action.”); other citations omitted).

     The Court concludes that Hendrix’s OSHA claim fails to state

a cause of action upon which relief may be granted. Leave to

replead would be futile, since OSHA creates no private cause of

action. In other words, the defect in this claim is substantive,

and better pleading would not cure it. Therefore, the OSHA claim is

dismissed   with prejudice. See Perez v. Ormiston, 364 F. App’x 93,

94 (5th Cir. 2010) (summary order) (“Not only has Perez previously

unequivocally denied that Ormiston is a state actor, Perez has

alleged no constitutional violation, and we have held that OSHA

does not give rise to a private cause of action”.) (citation

omitted).

     B.     Family Medical Leave Act

     The Family Medical Leave Act, 29 U.S.C. § 2601, et seq.

(“FMLA”) prohibits an employer from interfering with, restraining,

or denying an employee the exercise of any right to leave under the

statute. See 29 U.S.C. § 2615; see also 29 U.S.C. §§ 2611–2619.

Plaintiff asserts that Pactiv’s human resources department refused

to grant him paid family leave on May 1, 2018, so that he could

take care of his ill wife.


                                -10-
      Only eligible employees are entitled to leave under the Act.

29 U.S.C. § 2612. “‘Eligible employee’ is defined under 29 U.S.C.

§ 2611(2)(A) as an employee who has been employed for at least

12 months by the employer and has completed at least 1,250 hours of

service with such employer during the previous 12–month period.”

Cantrell v. Delta Airlines, Inc., 2 F. Supp.2d 1460, 1462 (N.D. Ga.

1998) (citing 29 C.F.R. § 825.110(a)). Here, Plaintiff’s own

pleadings   indicate   that    he   was    not   employed    by   Pactiv     for

12 months; he was hired in November 2017, and the alleged violation

of the FMLA occurred in May 2, 2018. Therefore, he cannot state a

cause of action under the FMLA. This claim is dismissed with

prejudice without leave to replead.

      C.    Common Law Negligence

      In support of his negligence cause of action,           Hendrix relies

on the same facts he cites in support of his OSHA claim.

      The exclusive remedy doctrine set forth in the New York

Workers’ Compensation Law (“WCL”) bars an employee from bringing a

negligence or gross negligence based claim against an employer and

the   employer’s   agents.    See   N.Y.   Work.   Comp.    Law   §   11   (“The

liability of an employer prescribed by the last preceding section

shall be exclusive and in place of any other liability whatsoever,

to such employee, his or her personal representatives, spouse,

parents, dependents, distributees, or any person otherwise entitled

to recover damages, contribution or indemnity, at common law or


                                    -11-
otherwise, on account of such injury or death or liability arising

therefrom. . . .”).

     Hendrix’s    negligence    claim   is    based   on   allegations    that

various Pactiv employees breached a duty of care by failing to ask

him if he was injured and to complete an incident report. The claim

thus sounds in common law negligence. However, New York’s WCL § 11

“provides an exclusive remedy for negligence actions by an employee

against his/her employer.” Duran v. Jam. Hosp., 216 F. Supp.2d 63,

66 (E.D.N.Y. 2002). “[C]ourts have consistently interpreted this

provision to bar negligence claims brought in federal court by an

employee    against   an   employer.”   Id.   (citing      Walker   v.   Weight

Watchers Intern., 961 F. Supp. 32, 35 (E.D.N.Y. 1997); Chrzanowski

v. Lichtman, 884 F. Supp. 751, 756 (W.D.N.Y. 1995)). Therefore,

Hendrix’s negligence claim is dismissed with prejudice without

leave to replead, because he is barred as a matter of law from

bringing such a claim in this Court. Accord, e.g., Appel v.

Schoeman Updike Kaufman Stern & Ascher L.L.P., No. 14-CV-2065

(AJN), 2015 WL 13654007, at *19 (S.D.N.Y. Mar. 26, 2015).

     D.     Products Liability Claim

     Hendrix states that he is asserting a products liability claim

based on the drag cart used in the meat tray department at Pactiv.

As noted above, Hendrix alleges that the drag cart “jumped the

rails” and crashed into a supply cart which in turn struck him in

the back.


                                   -12-
     “A cause of action in strict products liability lies where a

manufacturer places on the market a product which has a defect that

causes injury.” Robinson v. Reed–Prentice Div. of Package Mach.

Co., 49 N.Y.2d 471, 478 (1980) (citation omitted). “New York law

recognizes that a defect may exist in three ways—improper design,

mistake in manufacturing, or by the inadequacy or absence of

warning regarding the use of the product.” Cavanagh v. Ford Motor

Co., No. 13-CV-4584 JS WDW, 2014 WL 2048571, at *2 (E.D.N.Y. May

19, 2014) (citing Robinson, 49 N.Y.2d at 478 (internal citations

omitted in original)).

     To state a claim for manufacturing defect, a plaintiff must

plead “[1] that a specific product unit was defective as a result

of ‘some mishap in the manufacturing process itself, improper

workmanship,   or   because   defective   materials   were   used   in

construction,’ and [2] that the defect was the cause of plaintiff's

injury.” Caprara v. Chrysler Corp., 52 N.Y.2d 114, 129 (1981).      To

state a claim for design defect, a plaintiff must allege “facts

identifying how the device is defectively designed or the existence

of a feasible alternative design.” Bertini v. Smith & Nephew, Inc.,

No. 13–CV–0079, 2013 WL 6332684, at *3 (E.D.N.Y. July 15, 2013)

(citing Reed v. Pfizer, Inc., 839 F. Supp.2d 571, 577–78 (E.D.N.Y.

2002)). To assert a failure to warn claim, a plaintiff must allege

“(1) that a manufacturer has a duty to warn; (2) against dangers

resulting from foreseeable uses about which it knew or should have


                                -13-
known; and (3) that failure to do so was the proximate cause of

harm.” Colon ex. Rel. Molina v. BIC USA, Inc., 199 F. Supp.2d 53,

84 (S.D.N.Y. 2001) (citations omitted).

      Plaintiff has not pleaded any facts supporting a manufacturing

defect, design defect, or failure to warn claim. Instead, Plaintiff

simply infers that because the drag cart allegedly “jumped the

rails,” there must have been something wrong with it. This is

plainly insufficient under Iqbal. Accordingly, Hendrix’s claims

sounding in products liability are dismissed. Reed, 839 F. Supp.2d

at 577 (dismissing products liability claim based on allegedly

dangerous prescription drug where plaintiffs did not “plead facts

identifying [drug]’s design defect,” but “merely plead[ed] the

legal conclusion[s] that the [drug] was defective,” the defendants

were “‘negligent’ in ‘formulating’ ‘fabricating,’ ‘manufacturing,’

and   ‘packaging,’   [the   drug]”   and   “did   so   ‘in   violation   of

applicable statutes, regulations, and appropriate standards of

care’”); Am. Guarnatee & Liab. Ins. Co. v. Cirrus Design Corp.,

No. 09 CV 8357 BSJ HBP, 2010 WL 5480775, at *3 (S.D.N.Y. Dec. 30,

2010) (dismissing claim where the plaintiffs “not only failed to

specify the defective component but have also failed to adequately

allege any deviations from the manufacturing process, improper

workmanship, or defective materials”).

      Where “the plaintiff is unable to demonstrate that he would be

able to amend his complaint in a manner which would survive


                                 -14-
dismissal, opportunity to replead is rightfully denied.” Hayden v.

Cty. of Nassau, 180 F.3d 42, 53 (2d Cir. 1999); accord, e.g.,

Waronker v. Hempstead Union Free Sch. Dist., No. 19-407, 2019 WL

5250703, at *5 (2d Cir. Oct. 17, 2019) (summary order). Such is the

case here. Hendrix’s products liability claims are dismissed with

prejudice without leave to replead.

     E.     ADA

     The    ADA     prohibits    discrimination       against    a     “qualified

individual with a disability because of the disability” in the

“terms,    conditions,     and   privileges    of    employment.”      42   U.S.C.

§ 12112(a). “A plaintiff asserting a violation of the ADA must

prove that: (1) the defendant is covered by the ADA; (2) plaintiff

suffers from or is regarded as suffering from a disability within

the meaning of the ADA; (3) plaintiff was qualified to perform the

essential    functions     of    the   job,   with   or   without     reasonable

accommodation; and (4) plaintiff suffered an adverse employment

action    because     of   his   disability    or    perceived       disability.”

Capobianco v. City of N.Y., 422 F.3d 47, 56 (2d Cir. 2005)

(citations omitted).

            1.      Reasonable Accommodation

     The elements of a prima facie claim based an employer’s

failure to reasonably accommodate a disability are as follows:

(1) the employee is a person with a disability under the meaning of

the ADA; (2) an employer covered by the statute had notice of his


                                       -15-
or her disability; (3) with reasonable accommodation, the employee

could perform the essential functions of the job at issue; and

(4) the employer has refused to make such accommodations. Graves v.

Finch Pruyn & Co., 457 F.3d 181, 184 (2d Cir. 2006) (quotation

marks omitted).

     The Court assumes for the sake of screening that Hendrix has

plausibly alleged the first two elements of an ADA claim–that

Pactiv has a sufficient number of employees (more than 15) to be

covered   by   the   ADA;   and   that   Hendrix   was   suffering   from   a

disability within the ADA based on his allegation that he is

visually impaired to the degree he cannot drive a car and has high

blood pressure.

     With regard to the third element—a reasonable accommodation

request—the Court has construed Hendrix’s allegations broadly to

assert that he requested assistance with repairing the tape machine

when it malfunctioned on May 9, 2018, because he was unable to do

it himself due to his vision impairment.

     As to the fourth element, Hendrix has alleged that after

assisting him initially, an unnamed Pactiv employee then refused to

help him and laughed at him. Then, when Hendrix informed defendant

Bellis what had happened, Bellis did not acknowledge his concerns

but instead yelled at him and told him to “lose the attitude.” For

purposes of initial screening, the Court will allow the reasonable

accommodation claim to proceed.


                                    -16-
           2.     Discrimination

     A requisite element of an ADA discrimination claim is that the

employee has suffered an “adverse employment action” which occurs

when “he or she endures a ‘materially adverse change’ in the terms

and conditions of employment.” Galabya v. New York City Bd. of

Educ., 202 F.3d 636, 640 (2d Cir. 2000) (quoting Richardson v. N.Y.

State Dep’t of Corr. Serv., 180 F.3d 426, 446 (2d Cir. 1999)).

Construing Hendrix’s allegations liberally, the assignment of a

task outside of the scope of his abilities and job duties, i.e.,

fixing a malfunctioning tape machine that had sharp blades, could

be an adverse change in his employment conditions. See, e.g., Vale

v. Great Neck Water Pollution Control Dist., 80 F. Supp.3d 426, 434

(E.D.N.Y. 2015) (ADA plaintiff with a wrist injury adequately

alleged adverse employment action where, inter alia, she suffered

an “adverse employment action” in the form of the modification of

her job duties, namely, the shift to certain labor-intensive

tasks). The Court will allow the ADA discrimination claim to

proceed.

           3.     Hostile Work Environment

     For   years,    “district     courts   have   found    that   the   ADA

encompasses     hostile   work   environment   claims[,]”   Monterroso    v.

Sullivan & Cromwell, LLP, 591 F. Supp.2d 567, 584 (S.D.N.Y. 2008),

and the Second Circuit had “assumed without deciding that [such]

claims are cognizable under the ADA.” Fox v. Costco Wholesale


                                    -17-
Corp., 918 F.3d 65, 73-74 (2d Cir. 2019). In Fox, the Second

Circuit sided with its sister circuits and specifically held that

a plaintiff can pursue a hostile work environment claim under the

ADA. See Fox, 918 F.3d at 74 (“Because the ADA echoes and expressly

refers to Title VII, and because the two statutes have the same

purpose—the prohibition of illegal discrimination in employment—it

follows that disabled Americans should be able to assert hostile

work environment claims under the ADA, as can those protected by

Title VII under that statute . . . .”) (internal quotation marks,

quotation and citation omitted).

     “To   prevail     on   a   hostile      work    environment    claim,     [the

plaintiff] must show ‘(1) that the harassment was “sufficiently

severe or pervasive to alter the conditions of [his] employment and

create an abusive working environment,” and (2) that a specific

basis   exists   for   imputing        the   objectionable     conduct    to   the

employer.’” Id. (quoting Alfano v. Costello, 294 F.3d 365, 373

(2d Cir. 2002); further quotation omitted; alteration in original).

     Plaintiff    alleges       that    he     was   harassed,     berated,    and

implicitly   threatened     with   termination        by   a   Pactiv   employee,

Bellis, based on his disability. For purposes of initial screening

only, the Court will allow the ADA             hostile work environment claim

to proceed against Pactiv.             In order to prevail on this claim,

Plaintiff eventually have to come forward with “proof of ‘the

frequency of the discriminatory conduct; its severity; whether it


                                        -18-
[was] physically threatening or humiliating, or a mere offensive

utterance; and whether it unreasonably interfere[d] with [the

plaintiff’s] work performance.’” Fox, 918 F.3d at 74 (quoting

Harris v. Forklift Sys., Inc., 510 U.S. 17, 23 (1993); alterations

in original).

           4.     Individual Liability Under the ADA

      “Although       the   Second   Circuit    has   held   that   there      is    no

individual liability under the ADA’s retaliation provision, . . .

it has not reached the question with respect to the ADA’s other

provisions.” Szewczyk v. City of N.Y., No. 17-CV-01884 (MKB), 2018

WL 4688946, at *6 n.6 (E.D.N.Y. Sept. 28, 2018) (citing Spiegel v.

Schulmann, 604 F.3d 72, 79 (2d Cir. 2010) (per curiam)).                 However,

the majority of district courts in this Circuit have determined

that the ADA’s other provisions also do not provide for individual

liability. Id. (citing Lane v. Maryhaven Ctr. of Hope, 944 F. Supp.

158, 162 (E.D.N.Y. 1996) (finding that “there is no cause of action

against a supervisor, individually, for discriminatory employment

practices in violation of the ADA” because “it would be incongruous

for Congress to limit liability to employers with more than fifteen

employees but impose liability upon individual employees, even when

considering     the    plain   meaning     of   the   definition    of   the    term

employer under the statute”); other citations omitted). Therefore,

the   Court     will        allow    the   reasonable        accommodation          and




                                       -19-
discrimination claims under the ADA to proceed against Pactiv but

not against any Pactiv employees.

     F.     Hostile Work Environment and Retaliation Under 42 U.S.C.
            § 2000e et seq. and 42 U.S.C. § 1981

     Hendrix cites 42 U.S.C. § 1981 (“Section 1981”) and 42 U.S.C.

§ 2000e, Title VII of the Civil Rights Act of 1964 (“Title VII”) in

his Complaints. Broadly construing the Complaints, Hendrix alleges

that Pactiv discriminated against him because of his race and

retaliated against him because he complained about race-based

discrimination and harassment in the workplace. He asserts that

Masis discriminated against him because of his race; and,           because

filed a discrimination and harassment complaint against its client,

Pactiv, retaliated against him by refusing to find him any new

employment positions after he was terminated by Pactiv.

            1.     Title VII

     Title VII prohibits discrimination based on race, color,

religion,   sex,    or   national   origin   “with   respect   to   .   .   .

compensation, terms, conditions, or privileges of employment,” and

discriminatory practices that would “deprive any individual of

employment opportunities or otherwise adversely affect his status

as an employee.” Burlington N. & S.F.R. Co. v. White, 548 U.S. 53,

62   (2006). Under Title VII, “the term ‘employer’ means a person

engaged in an industry affecting commerce who has fifteen or more

employees . . . and any agent of such a person.” 42 U.S.C.

§ 2000e(b). Title VII allows liability to attach only to the

                                    -20-
employer-entity, and thus “individuals are not subject to personal

liability under Title VII.” Wrighten v. Glowski, 232 F.3d 119 (2d

Cir. 2000); see also Copeland v. Rosen, 38 F. Supp.2d 298, 302

(S.D.N.Y.   1999)      (“[I]ndividuals       employees   may    not   be     held

personally liable under Title VII, even if they are supervisory

personnel with the power to hire and fire other employees.”)

(citing Tomka v. Seiler Corp., 66 F.3d 1295, 1314–15 (2d Cir.

1995)). Thus, Plaintiff’s Title VII claims may only be asserted

against Masis and Pactiv. E.g., De La Pena v. Metro. Life Ins. Co.,

953 F. Supp.2d 393, 408–09 (E.D.N.Y. 2013), aff’d, 552 F. App’x 98

(2d Cir. 2014).

                  a.    Retaliation

      “To establish a prima facie case of retaliation, an employee

must show ‘(1) participation in a protected activity known to the

defendant; (2) an employment action disadvantaging the plaintiff;

and (3) a causal connection between the protected activity and the

adverse employment action.’” Terry v. Ashcroft, 336 F.3d 128, 141

(2d Cir. 2003) (internal citations omitted). The Second Circuit has

recognized that “protected activity” includes “informal protests of

discriminatory employment practices, including making complaints to

management.”   Sumner     v.   U.S.   Postal   Serv.,    899   F.2d   203,    209

(2d Cir. 1990).

     An adverse employment action is “any action that ‘could well

dissuade a reasonable worker from making or supporting a charge of


                                      -21-
discrimination.’” Vega v. Hempstead Union Free Sch. Dist., 801 F.3d

72, 90 (2d Cir. 2015) (quoting Burlington N. & Santa Fe Ry. Co.,

548 U.S. at 57). “While there is no exhaustive list of what

constitutes an adverse employment action, courts have held that the

following    actions,   among   others,   may   qualify:   discharge   or

demotion; denial of a provisional or permanent promotion; addition

of responsibilities; involuntary transfer that entails objectively

inferior working conditions; denial of benefits; denial of a

requested employment accommodation; denial of training that may

lead to promotional opportunities; and a shift assignment that

makes a normal life difficult for the employee[.]” Little v. Nat’l

Broad. Co., 210 F. Supp.2d 330, 377 (S.D.N.Y. 2002) (internal

citations omitted).

     “A     plaintiff    can    demonstrate     a   causal    connection

(a) indirectly by showing that the protected activity was followed

closely by discriminatory treatment; (b) indirectly through other

evidence such as disparate treatment of fellow employees who

engaged in similar conduct; or (c) directly through evidence of

retaliatory animus.” Carr v. Westlb Admin., Inc., 171 F. Supp.2d

302, 309 (S.D.N.Y. 2001) (citing DeCintio v. Westchester Cty. Med.

Ctr., 821 F.2d 111, 115 (2d Cir. 1987)).

     The Second Circuit “has not drawn a bright line to define the

outer limits beyond which a temporal relationship is too attenuated

to establish a causal relationship between the exercise of a


                                  -22-
federal constitutional right and an allegedly retaliatory action.”

Gorman–Bakos v. Cornell Co-op Extension of Schenectady Cty., 252

F.3d 545, 554 (2d Cir. 2001) (comparing Richardson v. New York

State Dep’t of Corr. Servs., 180 F.3d 426, 446–47 (2d Cir. 1999)

(abusive acts within one month of receipt of deposition notices may

be   retaliation   for   initiation    of   lawsuit   more      than   one   year

earlier); Quinn v. Green Tree Credit Corp., 159 F.3d 759, 769

(2d Cir. 1998) (discharge less than two months after plaintiff

filed a sexual harassment complaint with management and ten days

after filing complaint with state human rights office provided

prima facie evidence of a causal connection between protected

activity and retaliation); Grant v. Bethlehem Steel Corp., 622 F.2d

43, 45–46 (2d Cir. 1980) (eight-month gap between EEOC complaint

and retaliatory action suggested a causal relationship), with

Hollander v. American Cyanamid Co., 895 F.2d 80, 85–86 (2d Cir.

1990) (passage of three months too long to suggest a causal

relationship   between    complaint     and   failure      to    provide     good

recommendation)).

      From what the Court can discern from the allegations, Hendrix

complained about racial discrimination and harassment at Pactiv to

Pactiv officials on or about May 9, 2018, and was terminated by

Pactiv on July 9, 2018. Around the time he complained to Pactiv,

Hendrix also complained to Masis about the discriminatory and

harassing   treatment     he   was    experiencing    at     Pactiv.       Almost


                                     -23-
immediately after his termination from Pactiv, Hendrix requested

that Masis start looking for other employment positions for him,

and Masis promised to do so. However, Masis never sent him on any

potential jobs and never returned his many phone calls and messages

inquiring about its progress on finding him new work. For purposes

of initial screening, the Court finds that Hendrix has plausibly

alleged claims of retaliatory discharge against Pactiv and Masis

under Title VII.

                 b.     Hostile Work Environment

       “To state a hostile work environment claim in violation of

Title VII, a plaintiff must plead facts that would tend to show

that the complained of conduct: (1) ‘is objectively severe or

pervasive, that is, . . . the conduct creates an environment that

a reasonable person would find hostile or abusive’; (2) creates an

environment ‘that the plaintiff subjectively perceives as hostile

or abusive’; and (3) ‘creates such an environment because of [any

characteristic protected by Title VII],’” Patane v. Clark, 508 F.3d

106, 113 (2d Cir. 2007) (per curiam) (quoting Gregory v. Daly, 243

F.3d    687,   691–92   (2d   Cir.   2001)).   The   type   of   “racially

discriminatory conduct” that may create a hostile work environment

includes such things as ‘“discriminatory intimidation, ridicule,

and insult,”’ Williams v. Cty. of Westchester, 171 F.3d 98, 100

(2d Cir. 1999) (per curiam) (quoting Harris v. Forklift Systems,

Inc., 510 U.S. 17, 21 (1993) (further quotation omitted).


                                     -24-
       Hendrix asserts that he and “other black employees” informed

Comfort, Masis’s general manager, that Pactiv employees “yelled at

and screamed at and insulted” them based on their race. However,

Comfort justified it based on the fact that Pactiv was located in

what he characterized as a “predominantly Caucasian/country side

area.” Hendrix alleges that Comfort never made any attempt to

resolve his concerns with Pactiv management, which amounted to a

violation of the Masis/Pactiv joint anti-harassment and anti-

discrimination policy.

       The Court notes that “[o]rdinarily, a race-based hostile work

environment claim must involve ‘more than a few isolated incidents

of racial enmity.’” La Grande v. DeCrescente Distrib. Co., 370 F.

App’x 206, 210 (2d Cir. 2010) (unpublished opn.) (quoting Williams,

171 F.3d at 100–01). “Courts will look at ‘the totality of the

circumstances,    including          the    frequency   of   the    discriminatory

conduct; its severity; whether it is physically threatening or

humiliating,    or     a    mere     offensive     utterance;      and   whether   it

unreasonably interferes with an employee’s work performance[.]’”

Alvarado v. Mount Pleasant Cottage Sch. Dist., No. 18-CV-00494

(NSR), ___ F. Supp.3d ___, 2019 WL 4039149, at *9 (S.D.N.Y.

Aug. 27, 2019) (quoting Yan v. Ziba Mode Inc., No. 15-cv-47 (RJS),

2016   WL   1276456,       at   *5   (S.D.N.Y.      Mar.   29,   2016)    (internal

quotations omitted in original)).                 For purposes of initial

screening only, the Court will allow the Title VII hostile work


                                           -25-
environment claim to proceed against Pactiv and Masis. In order to

succeed on this claim, however, Hendrix eventually will have to

establish the frequency, nature, or substance of the allegedly

offensive   comments;     as    well    as     that    they    were     “sufficiently

continuous and concerted to have altered the conditions of [his]

working   environment.”        Yan,    2016    WL     1276456      at   *5   (internal

quotations omitted).

            2.     Section 1981

     Hendrix alleges retaliation under Section 1981 based on the

same facts on which he relies for his Title VII claim. Section 1981

provides that “[a]ll persons . . . shall have the same right . . .

to make and enforce contracts . . . and to the full and equal

benefit of all laws and proceedings for the security of persons and

property as is enjoyed by white citizens[.]” 42 U.S.C. § 1981(a).

It therefore “outlaws discrimination with respect to the enjoyment

of benefits, privileges, terms, and conditions of a contractual

relationship, such as employment.” Patterson v. Cty. of Oneida, 375

F.3d 206, 224 (2d Cir. 2004). “[A]n at-will employment agreement

governed by New York law constitutes a ‘contract’ within the

meaning   of     42   U.S.C.    §     1981.”    Whidbee       v.   Garzarelli     Food

Specialties,     Inc.,   223    F.3d    62,    68     (2d   Cir.    2000)    (citation

omitted).




                                        -26-
                    a.     Retaliation and Hostile Work Environment Under
                           Section 1981

      “The elements required to make out a claim of retaliatory

discharge under 42 U.S.C. § 1981 are the same as those required to

make out such a claim under Title VII.” Taitt v. Chem. Bank, 849

F.2d 775, 777 (2d Cir. 1988). And, as is the case under Title VII,

a Section 1981 “hostile working environment is shown when the

incidents    of     harassment    occur     either    in   concert    or   with   a

regularity that can reasonably be termed pervasive.” Lopez v. S.B.

Thomas, Inc., 831 F.2d 1184, 1189 (2d Cir. 1987).

      For the same reasons as stated in its discussion regarding the

Title VII claims, the Court will allow the Section 1981 retaliation

and hostile work environment claims to proceed to service against

Pactiv and Masis.

                    b.     Individual Liability Under Section 1981

      In order to make out a claim for individual liability under

§ 1981, “a plaintiff must demonstrate some affirmative link to

causally connect the actor with the discriminatory action. . . .

[P]ersonal liability under section 1981 must be predicated on the

actor’s personal involvement.” Patterson v. Cty. of Oneida, N.Y.,

375   F.3d   206,    229    (2d   Cir.    2004).     For   purposes   of   initial

screening, Plaintiff’s Complaints set forth sufficient allegations

of personal involvement by Comfort, Masis’s general manager, and

Diaz, Masis’s work site coordinator, in the Section 1981 claims

alleging retaliation to allow them to proceed to service. In

                                         -27-
addition, the Court finds that the Complaints set forth sufficient

allegations of personal involvement by Comfort in the Section 1981

claims alleging hostile work environment.

     G.      NYHRL

     Hendrix asserts parallel claims of race-based and disability-

based discrimination under the NYHRL, which, among other things,

makes it unlawful

     (a) [f]or an employer or licensing agency, because of an
     individual’s age, race, creed, color, national origin,
     sexual orientation, gender identity or expression, gender
     identity or expression, military status, sex, disability,
     predisposing genetic characteristics, familial status,
     marital status, or status as a victim of domestic
     violence, to refuse to hire or employ or to bar or to
     discharge from employment such individual or to
     discriminate against such individual in compensation or
     in terms, conditions or privileges of employment[;]

     (b) [f]or an employment agency to discriminate against
     any individual because of age, race, creed, color,
     national origin, sexual orientation, gender identity or
     expression,    military    status,    sex,    disability,
     predisposing genetic characteristics, familial status, or
     marital status, in receiving, classifying, disposing or
     otherwise acting upon applications for its services or in
     referring an applicant or applicants to an employer or
     employers[;]

     . . .

N.Y. Exec. Law § 296(1). Individual liability for discrimination

under NYHRL § 296(1) is “limited to individuals with ownership

interest or ‘supervisors, who themselves, have the authority to

“hire and fire employees.”’” Banks v. Corr. Servs. Corp., 475 F.

Supp.2d 189, 199 (E.D.N.Y. 2007) (quoting Gentile v. Town of



                               -28-
Huntington, 288 F. Supp.2d 316, 321 (E.D.N.Y. 2003) (quoting Tomka,

66 F.3d at 1317).

     In addition, the NYHRL provides that

     6. It shall be an unlawful discriminatory practice for
     any person to aid, abet, incite, compel or coerce the
     doing of any of the acts forbidden under this article, or
     to attempt to do so.

     7. It shall be an unlawful discriminatory practice for
     any person engaged in any activity to which this section
     applies to retaliate or discriminate against any person
     because he or she has opposed any practices forbidden
     under this article or because he or she has filed a
     complaint, testified or assisted in any proceeding under
     this article.


N.Y. Exec. Law § 296(6), (7). In contrast to NYHRL § 296(1), NYHRL

§ 296(6), the “aider and abettor” section, “imposes individual

liability on ‘a defendant who actually participates in the conduct

giving rise to a discrimination claim,’ irrespective of whether the

individual possesses power to do more than carry out personnel

decisions made by others.” Banks, 475 F. Supp.2d at 200 (quoting

Tomka,       66   F.3d   at    1317;   footnote      omitted).    With   regard    to

retaliation claims specifically, NYHRL § 296(7) subjects “any

person,” not only employers, to potential liability.

     Disability discrimination under the NYHRL “is governed by the

same legal standards as govern federal ADA claims.” Graves v. Finch

Pruyn    &    Co.,   457      F.3d   181,   184    n.3   (2d   Cir.   2006).   Racial

discrimination under the NYHRL is governed by the same standards

that apply to Title VII and Section 1981 claims. See Ruiz v. Cnty.


                                            -29-
of Rockland, 609 F.3d 486, 491 (2d Cir. 2010) (analyzing Title VII

and Section 1981 claim for racial discrimination under three-step

McDonnell Douglas burden-shifting framework); Vivenzio v. City of

Syracuse, 611 F.3d 98, 106 (2d Cir. 2010) (holding that three-step

McDonnell   Douglas   burden-shifting      framework     applies   to   racial

discrimination claims brought under the NYHRL). For the same

reasons set forth in the Court’s discussion of the ADA, Title VII

and Section 1981 claims, the Court will allow the NYHRL § 296(1)

claims to proceed to service against Pactiv, which Plaintiff has

sufficiently alleged is an employer, id. § 296(1)(a), and Masis,

which he sufficiently has alleged is an employment agency, id.

§ 296(1)(b).

      Because NYHRL § 296 permits individuals to be held liable as

aiders or abettors, see N.Y. Exec. Law § 296(6), the Court must

determine whether the NYHRL claims may proceed to service against

any of the individuals identified in the Complaints. It is unclear

at this stage whether any of the individuals named in the Amended

Complaint in Hendrix I and the Complaint in Hendrix II qualify as

“employers.”    Given that NYHRL § 296(6) allows for aider-and-

abettor liability for discrimination claims, and NYHRL § 296(7)

allows for “any person” rather than just “employers” to be liable

for   retaliation,    the   Court   will   allow   the    NYHRL    race-based

retaliation claims under § 296(7) to proceed to service against

Masis employees Comfort and Diaz, and the NYHRL disability-based


                                    -30-
and race-based aider and abettor liability claims under §              296(6)

to proceed to service against Pactiv employees Bellis and Willis

and Masis employee Pina.

      Finally, the Court cautions Plaintiff that the NYHRL claims

may be barred by the election of remedies doctrine. See Moodie v.

Fed. Reserve Bank of N.Y., 58 F.3d 879, 882–83 (2d Cir. 1995)

(“Generally, the remedies of administrative review through the

Human Rights Division or judicial review are mutually exclusive. .

. . ‘[O]nce a complainant elects the administrative forum by filing

a   complaint   with   the   Division   of   Human   Rights,   a   subsequent

judicial action on the same complaint is generally barred.’”)

(quotation omitted; emphases in original). There are two exceptions

to the election of remedies doctrine. The first applies where the

complaint is dismissed for administrative convenience rather than

on the merits; the second applies when a claim is filed directly

with the EEOC rather than the NYSDHR. Williams v. City of N.Y., 916

F. Supp.2d 517, 522-23 (S.D.N.Y. 2013) (citations omitted). The

election of remedies bar is jurisdictional. Moodie, 58 F.3d at 882.

At this point in the proceeding, the pleadings are inadequate for

the Court to make a determination about the applicability of the

election of remedies doctrine.

VI.   Conclusion

      For the foregoing reasons, it is hereby




                                   -31-
     ORDERED that the Second IFP Motion is granted; and it is

further

     ORDERED that Hendrix I, 6:19-cv-06419-MAT, and Hendrix II,

6:19-cv-06624-MAT, are consolidated pursuant to Rule 42. It is

further

     ORDERED that Hendrix II, 6:19-cv-06624-MAT shall be closed and

all future docketing in the consolidated actions shall be done in

Hendrix I, 6:19-cv-06419-MAT. It is further

     ORDERED that the caption in Hendrix I, 6:19-cv-06419-MAT shall

be amended to name the following individuals and entities as

defendants: Pactiv LLC; Masis Staffing Solutions, LLC;                       Alan

Bellis; Larissa Willis; Todd Comfort; Jaye Diaz; and Otto Pina. It

is further

     ORDERED that Frank Battaglini and Jany Gonzalez, who are named

as defendants Hendrix II, 6:19-cv-06624-MAT, are terminated as

parties to the consolidated actions based on Plaintiff’s failure to

allege any involvement by these individuals in any of the claims

that the Court is allowing to proceed. It is further

     ORDERED that all other individuals who are mentioned in the

Complaint    in   Hendrix   II,    6:19-cv-06624-MAT,    and    the    Amended

Complaint    in   Hendrix   I,    6:19-cv-06419-MAT,    but    who    were    not

identified   by   Plaintiff      specifically   as   parties   (namely,       Ms.

Harding, Miss Naeslin, Shelly Cronk, Amanda Dressler, and John

Cascini), are terminated as defendants because Plaintiff did not

                                     -32-
allege involvement by them in any of the claims that the Court is

allowing to proceed. It is further

     ORDERED that the following claims are dismissed with prejudice

without leave to plead:

     •    OSHA claims;
     •    FMLA claims;
     •    common law negligence claims; and
     •    products   liability  claims   (all    theories   of
          liability).

It is further

     ORDERED that the following claims may proceed to service as

described more particularly above in this Decision and Order:

     •    ADA claims;
     •    Title VII claims;
     •    Section 1981 claims; and
     •    NYHRL claims.

In so ordering, the Court expresses no opinion as to whether the

these claims can withstand a properly filed dispositive motion. It

is further

     ORDERED that the Clerk of Court is directed to issue Summonses

naming the following entities and individuals:

     •    Pactiv LLC;
     •    Masis Staffing Solutions, LLC;
     •    Pactiv employee, Alan Bellis;
     •    Pactiv employee, Larissa Willis;
     •    Masis employee Todd Comfort;
     •    Masis employee Jaye Diaz; and
     •    Masis employee Otto Pina.

It is further




                               -33-
      ORDERED that the United States Marshals Service shall serve

copies    of    the   Summonses;   copies     of   the    Consolidated     Amended

Complaint,1 which is attached as Exhibit 1 to this Decision and

Order; and copies of this Decision and Order upon

      •        Pactiv LLC;
      •        Masis Staffing Solutions, LLC;
      •        Pactiv employee, Alan Bellis;
      •        Pactiv employee, Larissa Willis;
      •        Masis employee Todd Comfort;
      •        Masis employee Jaye Diaz; and
      •        Masis employee Otto Pina,


without    Plaintiff’s       payment   therefor,    any    unpaid   fees    to   be

recoverable      if   this    action   terminates    by     monetary   award     in

Plaintiff’s favor. It is further

      ORDERED that the Clerk of Court shall file the Consolidated

Amended Complaint (i.e., Exhibit 1 to this Decision and Order), in

Hendrix I, 6:19-cv-06419-MAT, and that the Consolidated Amended

Complaint shall become the operative pleading in the consolidated

actions. It is further

      ORDERED that upon the defendants’ receipt of the Consolidated

Amended Complaint, a response to that pleading shall be filed by

the defendants or their attorneys in accordance with the Federal

Rules of Civil Procedure. It is further




      1
      The Consolidated Amended Complaint consists of the original Complaint in
Hendrix II, 6:19-cv-06624-MAT, and the Amended Complaint in Hendrix I, 6:19-cv-
06419-MAT, which the Court has combined into a single document.

                                       -34-
      ORDERED that in the event Hendrix wishes to further amend his

pleadings to add additional claims or defendants, he must either

(1)   obtain     consent    from   the    defendants        before    doing   so,   or

(2) submit a proper motion for leave to file an amended complaint

in accordance with the Federal Rules of Civil Procedure and the

Local    Rules    of   Civil   Procedure        for   the   Western     District    of

New     York.    However,      Plaintiff        is    advised    that     under     no

circumstances, will leave to amend or replead be granted with

regard to the claims dismissed with prejudice (namely, the OSHA

claims, the FMLA claims, the common law negligence claims; and that

products liability claims (all theories of liability)).

      SO ORDERED.

                                           S/Michael A. Telesca
                                     ______________________________
                                            HON. MICHAEL A. TELESCA
                                         United States District Judge

Dated:      February 5, 2020
            Rochester, New York.




                                         -35-
